Citation Nr: 0921233	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-21 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from April 1943 to February 
1946.  He died in November 2002.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, in which the RO essentially reopened 
the appellant's previously denied claim of service connection 
for the cause of the Veteran's death and denied this claim on 
the merits.

In July 2008, the Board reopened the appellant's previously 
denied claim of service connection for the cause of the 
Veteran's death and remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.

Unfortunately, as will be explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the appellant 
if further action is required on her part.


REMAND

The appellant contends that the Veteran's in-service ionizing 
radiation exposure while working on the Manhattan Project led 
to the prostate cancer which caused his death.  In August 
2004, the Defense Threat Reduction Agency (DTRA) confirmed 
the Veteran's involvement in the Manhattan Project.

In its July 2008 remand, the Board noted that the appellant 
had notified the RO in September 2007 correspondence that, in 
addition to working on the Manhattan Project in Los Alamos, 
New Mexico, the Veteran also had worked for a short time on 
this project in Oak Ridge, Tennessee.  The Board also noted 
that, to date, no action had been taken by VA to attempt to 
obtain the Veteran's radiation dose estimate for his work on 
the Manhattan Project in Oak Ridge, Tennessee.  The Board 
then directed the RO/AMC to obtain the Veteran's radiation 
dose estimate for his work on the Manhattan Project in Oak 
Ridge, Tennessee.  See 38 C.F.R. § 3.311 (2008).

A review of the claims file shows that the RO/AMC did not 
comply with the Board's July 2008 remand.  The RO/AMC 
correctly sent a letter to DTRA in September 2008 requesting 
the Veteran's radiation dose estimate for his work on the 
Manhattan Project at Oak Ridge, Tennessee.  DTRA responded in 
October 2008 with a letter in which it concluded that the 
information it had provided in August 2004 "remains 
current."  DTRA did not address the appellant's contention 
that the Veteran had been exposed to ionizing radiation 
during active service while working on the Manhattan Project 
in Oak Ridge, Tennessee.   DTRA also did not provide any 
information concerning the Veteran's radiation dose estimate 
for the time period he was working on the Manhattan Project 
in Oak Ridge, Tennessee.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in March 2009 without complying with the 
July 2008 remand instructions.  Given this error, another 
remand is required.

Accordingly, the case is REMANDED for the following action:

1. As requested in the Board's July 2008 
remand, take action in accordance with 
38 C.F.R. § 3.311 to attempt to obtain a 
radiation dose estimate for the Veteran 
during the time he was assigned to, or had 
temporary duty at, Oak Ridge, Tennessee.  
A copy of the request to DTRA, and any 
reply, must be included in the claims 
file.

2.  If, and only if, a radiation dose 
estimate is obtained from DTRA for the 
Veteran's service on the Manhattan Project 
at Oak Ridge, Tennessee, then resubmit 
this claim to the Director, Compensation 
and Pension Service, providing the 
radiation dose information for the 
Veteran's service in Operation TRINITY in 
Los Alamos, New Mexico, along with the 
newly obtained radiation dose estimate for 
the Veteran's service on the Manhattan 
Project in Oak Ridge, Tennessee.

3.  Thereafter, readjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the benefits sought 
on appeal remain denied, the appellant and 
her service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




